993 F.2d 1547
144 L.R.R.M. (BNA) 2936
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.R-W SERVICE SYSTEM, INC. and W & T Cartage Co., Respondents.
No. 93-5427.
United States Court of Appeals, Sixth Circuit.
May 6, 1993.

Before JONES and BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondents, R-W Service System, Inc. and W & T Cartage Co., Taylor, Michigan, their officers, agents, successors, and assigns, enforcing its order dated November 25, 1992, in Case Nos. 7-CA-33260 and 7-CA-33261, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondents, R-W Service System, Inc. and W & T Cartage Co., Taylor, Michigan, their officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Failing and refusing to honor the terms of their respective collective-bargaining agreements by failing to make pension contributions, failing to make health insurance contributions, failing to pay employees the equipment lease fees, failing to pay drivers' wages, and failing to remit union dues.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Honor the terms of their respective collective-bargaining agreements by making contractually required pension benefit contributions, health insurance contributions, paying employees equipment lease fees, paying drivers' wages, and remitting union dues.


7
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Judgment.


8
(c) Post at their respective facilities in Taylor, Michigan, copies of the attached notices marked "Appendix A" (for Respondent R-W) and "Appendix B" (for Respondent W & T).   Copies of the notices, on forms provided by the Regional Director for Region 7, after being signed respectively by Respondent R-W's authorized representative and Respondent W & T's authorized representative, shall be posted by Respondent R-W and Respondent W & T immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by Respondent R-W and Respondent W & T to ensure that the notices are not altered, defaced, or covered by any other material.


9
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps Respondent R-W and Respondent W & T have taken to comply.

APPENDIX A
NOTICE TO EMPLOYEES

10
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


11
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT fail to honor the terms of our collective-bargaining agreement with Local 124, International Brotherhood of Teamsters, AFL-CIO, by failing to make pension benefit contributions, failing to make health insurance contributions, failing to pay employees their equipment lease fees, failing to pay drivers' wages, and failing to remit union dues.


14
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


15
WE WILL honor the terms of our collective-bargaining agreement by making pension benefit contributions, making health insurance contributions, paying employees their equipment lease fees, paying drivers' wages, and remitting union dues.


16
WE WILL make our employees whole for any expenses ensuing from our failure to make pension benefit contributions and health insurance contributions and from our failure to pay equipment lease fees and drivers' wages.


17
WE WILL remit union dues to the Union pursuant to the terms of the collective-bargaining agreement.


18
R-W SERVICE SYSTEM, INC.


19
/s/ (Employer)

Dated __________
By __________ (Representative) (Title)

20
This is an official notice and must not be defaced by anyone.


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3200.

APPENDIX B
NOTICE TO EMPLOYEES

22
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


23
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

24
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


25
WE WILL NOT fail to honor the terms of our collective-bargaining agreement with Local 124, International Brotherhood of Teamsters, AFL-CIO, by failing to make pension benefit contributions, failing to make health insurance contributions, failing to pay employees their equipment lease fees, failing to pay drivers' wages, and failing to remit union dues.


26
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


27
WE WILL honor the terms of our collective-bargaining agreement by making pension benefit contributions, making health insurance contributions, paying employees their equipment lease fees, paying drivers' wages, and remitting union dues.


28
WE WILL make our employees whole for any expenses ensuing from our failure to make pension benefit contributions and health insurance contributions and from our failure to pay equipment lease fees and drivers' wages.


29
WE WILL remit union dues to the Union pursuant to the terms of the collective-bargaining agreement.


30
W & T CARTAGE CO.


31
/s/ (Employer)

Dated __________
By __________ (Representative) (Title)

32
This is an official notice and must not be defaced by anyone.


33
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3200.